921 F.2d 276
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MISTER, Plaintiff-Appellant,v.Fred BOOTS, Librarian, in his individual and officialcapacities, Defendant-Appellee.
No. 90-1631.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1990.

Before DAVID A. NELSON and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Upon review, we conclude that the appeal should be dismissed for lack of jurisdiction.  The notice of appeal, filed May 23, 1990, is untimely.  See Fed.R.App.P. 4(a)(1).  The decision of the district court granting summary judgment in favor of defendant in this civil rights action was entered on March 13, 1990.  Plaintiff's subsequent motion filed under Fed.R.Civ.P. 59(e), served on April 16, 1990, did not toll the time for filing a notice of appeal.  See Fed.R.App.P. 4(a)(4).  Moreover, the district court's order denying the Rule 59(e) motion is not an appealable order.    See Peabody Coal Co. v. Local Union Nos. 1734, 1508 & 1548, 484 F.2d 78, 81 (6th Cir.1973).


3
Accordingly, the request for appointment of counsel is denied.  It is hereby ORDERED that the appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.